Citation Nr: 1438555	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  09-37 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a skin disorder (including foot fungus, skin rash/acne, and chloracne), including as due to exposure to herbicides in service.    

3.  Entitlement to service connection for a skin disorder (including foot fungus, skin rash/acne, and chloracne), including as due to exposure to herbicides in service.    

4.  Entitlement to service connection for multiple myeloma.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to December 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The Veteran testified before the undersigned at a hearing in May 2013.  A transcript of that hearing is of record.  The record was held open for 60 days after that hearing to receive additional evidence, although no such evidence was received.  

The issue of entitlement to service connection for chloracne has been recharacterized on the title page of this decision to include the larger issue of whether new and material evidence has been presented to reopen the previously denied claims for service connection for a skin disorder.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  Although the RO has adjudicated skin rash/acne and foot fungus, and these decisions have become final, the Board has consolidated these claims into a request for service connection for a skin disorder in light of the decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (a lay claimant is not competent to diagnose his/her particular condition, and the inquiry should not be limited to the diagnosis alleged by the claimant but should include all diagnoses which may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim).  As the underlying claim of entitlement to service connection is being remanded, there is no prejudice to the Veteran to expanding the issue to consider all skin disabilities.  

The issues of entitlement to service connection for PTSD, entitlement to service connection for a skin disorder (including foot fungus, skin rash/acne, and chloracne), including as due to exposure to herbicides in service, and entitlement to service connection for multiple myeloma, are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claim for service connection for skin rash/acne was originally denied by the RO in a rating decision dated in July 2003; the Veteran did not appeal that decision, nor was any new and material evidence received within the appeal period.  

2.  Evidence received since the July 2003 rating decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of service connection for a skin disorder.  

3.  The claim for service connection for foot fungus was denied by the RO in a rating decision dated in April 2007; the Veteran did not appeal that decision, nor was any new and material evidence received within the appeal period.  

4.  Evidence received since the April 2007 rating decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of service connection for a skin disorder.   


CONCLUSIONS OF LAW

1.  A July 2003 rating decision that denied entitlement to service connection for skin rash/acne is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  

2.  Evidence added to the record since the July 2003 rating decision is new and material; the claim for service connection a skin disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).  

3.  An April 2007 rating decision that denied entitlement to service connection for foot fungus is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  

4.  Evidence added to the record since the April 2007 rating decision is new and material; the claim for service connection a skin disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting the claim to reopen.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist is harmless and will not be further discussed.   

Claim to Reopen

Rating decisions are final and binding based on evidence on file at the time of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160, 20.201, 20.302.  

Service connection for skin rash/acne was originally denied by a RO decision issued in July 2003; the Veteran did not appeal that decision, nor was any new and material evidence received within the appeal period.  As such, that decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  Service connection for foot fungus was originally denied by a RO decision issued in April 2007; the Veteran did not appeal the decision, nor was any new and material evidence received within the appeal period.  As such, that decision is also final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  Thus, the Veteran's claim of service connection for a skin disorder may be considered on the merits only if new and material evidence has been received since these prior adjudications.  See 38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 1383 (1996).  

Since the July 2003 final denial, VA has received the Veteran's hearing testimony that he has experienced skin trouble for at least 20-30 years.  Since the April 2007 denial, VA has received an April 2012 VA examination in which the examiner notes that the Veteran has a diagnosis of tinea pedis, as well as a complaint of onychomycosis of the right great toenail, left great toenail, and second digit nail.  

New and material evidence means evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant of evidence of record at the time of the last prior final denial, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The law is to be read so as to enable reopening rather than precluding it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the service connection claim.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

On review, the Board finds that the Veteran has submitted new and material evidence.  The record now contains a VA examination indicating that the Veteran suffers from onychomycosis and tinea pedis, which relates to the finding in the April 2007 rating decision that there is an absence of evidence showing a current diagnosis of chronic disabling foot fungus.  The record also now contains the Veteran's assertion that he has suffered from intermittent skin trouble for at least 20-30 years.  Although this assertion does not indicate that the Veteran's skin trouble began in service, it does represent 30 years of continuity of symptoms, which relates to nexus.  See Shade, supra.  As such, this new evidence relates to unestablished facts necessary to substantiate the claim at issue, and raises a reasonable possibility of establishing that claim.  38 C.F.R. § 3.156, 4.125(a).  Therefore, the evidence is new and material.  Such new and material evidence having been received, the claim is reopened.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a skin disorder (including foot fungus, skin rash/acne, and chloracne), including as due to exposure to herbicides in service, is reopened, and to this extent only, the appeal is granted.  


REMAND

In his August 2005 claim, the Veteran requested that VA obtain evidence related to his PTSD claim from the VA Medical Center (VAMC) in Biloxi, Mississippi.  The VA treatment records associated with the claims file are from the Outpatient Clinic in Mobile, Alabama.  The Veteran's medical records from Biloxi should be obtained upon remand.  38 C.F.R. § 3.159(c)(2).     

A new examination should also be conducted as to the Veteran's claim for PTSD.  The examination conducted in April 2012 found that the Veteran did have an in-service stressor that was related to fear of hostile military or terrorist activity, and was adequate to support a diagnosis of PTSD.  However, the examiner diagnosed the Veteran with alcohol abuse and cannabis abuse, and found that the Veteran did not meet the full criteria for PTSD.  The Board is concerned that the examiner does not appear to have considered all of the Veteran's lay evidence in forming an opinion that the Veteran does not have PTSD, such as whether the Veteran's abuse of alcohol constitutes persistent avoidance of stimuli associated with the trauma.   

In his hearing testimony, the Veteran identified his private doctor.  The Veteran has also provided contact information for physicians who have treated the Veteran for foot fungus in his August 2009 Form 9.  Records from these doctors should be requested upon remand.  Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).     

A VA examination as to chloracne and multiple myeloma was conducted in April 2012.  The examiner found that the Veteran did not have a diagnosis of multiple myeloma or chloracne.  Although the examiner noted the Veteran's other skin complaints, the examiner did not opine as to their etiology.  A new examination should be scheduled upon remand so that an examiner may consider any manifestation of a skin disorder.  

The Board notes that the Veteran has not been provided with appropriate notice in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice should be provided prior to de novo re-adjudication of the claim by a Supplemental Statement of the Case or rating action.  
Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter for the issue on appeal in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A, 38 C.F.R. § 3.159 (2014), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), and any other applicable legal precedent.  

2.  Contact the Gulf Coast Veteran Health Care System's facility in Biloxi, Mississippi to request all records of treatment of the Veteran, particularly those related to psychiatric treatment.  

All attempts to obtain these records should be documented in the file.  Any negative replies must be in writing, and associated with the file.  If records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

3.  Contact the Veteran and request that he identify the contact information for Dr.R., who was named in his hearing testimony.  After obtaining the appropriate authorization, contact Dr. R. as well as the physicians identified in the Veteran's Form 9 appeal and request all records related to the Veteran.  All attempts to obtain these records must be documented in the claims file.  The AOJ must make two attempts to obtain these records unless the first attempt demonstrates that further attempts would be futile.  If no records are obtained, the AOJ must (1) inform the Veteran of the records that were not obtained, (2) tell the Veteran what steps were taken to obtain them, and (3) tell the Veteran that the claim will be adjudicated without the records but that if he later submits them, the claim may be reconsidered.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 § 505(a), Pub L. 112-154, 126 Stat. 1165 (August 6, 2012) (codified as amended at 38 U.S.C.A. § 5103A(b)(2)(B)  (West 2002 & Supp. 2013)).  

4.  After completing the above development, schedule the Veteran for a new VA examination by an appropriate medical professional as to the Veteran's skin disability.  In scheduling the examination, the AOJ should contact the Veteran and coordinate with him to attempt to schedule a VA examination during a time when his skin disability is active.  All such efforts should be documented in the claims file.  

After reviewing the claims file and examining the Veteran, the examiner is asked to diagnose any skin disability present.  For each skin disability so diagnosed, the examiner is asked for an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disability is related to any incident of service, including herbicide exposure.  The examiner is advised that service connection is not precluded if the Veteran's disorders are not among those presumptively linked to herbicide exposure; service connection can still be established as directly related to any incident in service.  
	
A full and complete rationale is required for any opinion expressed.   

5.  Thereafter, schedule the Veteran for a psychiatric examination with an appropriate medical professional who has not seen him before.  The claims file should be provided to the examination in connection with the examination.  The examiner is requested to determine whether the Veteran may be diagnosed with PTSD or any other psychiatric disability.  For each diagnosis, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disability is related to any incident or stressor of service.  

A full and complete rationale is required for any opinion expressed.   

6.  The Veteran must be advised of the importance of reporting to the scheduled VA examinations and of the possible adverse consequences, to include the denial of his claims, of failing, without good, to so report.  See 38 C.F.R. § 3.655 (2013).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examinations must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

7.  Once all of the above development has been completed, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


